     Case 2:18-cv-01184-JCM-EJY Document 152 Filed 03/11/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    RAMON MURIC-DORADO,                                    Case No. 2:18-cv-01184-JCM-EJY
 5                         Plaintiff,
 6             v.                                                          ORDER

 7    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al,
 8
                         Defendants.
 9

10            Presently before the Court is Defendants Bryce Walford and Tanya Vai’s Motion to Strike
11   Plaintiff’s Reply to LVMPD Defendants’ Counterclaim Contained Within Defendants’ Answer.
12   ECF No. 151.
13            The Court retains the inherent power to strike scandalous, impertinent, scurrilous, and/or
14   irrelevant briefs and pleadings from its docket. Atchison, Topeka & Santa Fe Ry. v. Hercules, Inc.,
15   146 F.3d 1071, 1074 (9th Cir. 1988); see also Carrigan v. Cal. State Legislature, 263 F.2d 560, 564
16   (9th Cir. 1959). “While courts typically disfavor motions to strike, a court may grant a motion to
17   strike if the matter to be stricken could have no possible bearing on the subject matter on the
18   litigation.” Almy v. Davis, No. 2:12-cv-00129-JCM-VCF, 2014 WL 773813, at *5 (D. Nev. Feb.
19   25, 2014) (internal citation and quotation marks omitted). In addition, a document not allowed by
20   the Federal Rules of Civil Procedure or otherwise permitted by order of this Court is a “fugitive
21   document and must be stricken from the record.” Reiger v. Nevens, No. 3:12-cv-00218-MM-VPC,
22   2014 WL 537613, at *3 (D. Nev. Feb. 7, 2014). Whether to grant a motion to strike lies within the
23   discretion of the district court. Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir.
24   2010).
25            Here, Defendants ask the Court to strike Plaintiff’s Notice of Two Filed Motions (ECF No.
26   147), which Plaintiff refers to as a “Reply” to Defendants’ “Counterclaim contained within [their]
27   Answer” to the Complaint (ECF No. 149 at 1). As Defendants point out Federal Rule of Civil
28   Procedure 7(a) provides that the only pleadings allowed are a complaint, an answer to a complaint,
                                                     1
     Case 2:18-cv-01184-JCM-EJY Document 152 Filed 03/11/21 Page 2 of 2




 1   an answer to a counterclaim designated as a counterclaim, an answer to a crossclaim, a third-party

 2   complaint, an answer to a third-party complaint, and—if the Court orders one—a reply to an answer.

 3   Here, Defendants did not designate any counterclaims in their Answer; rather, they raised affirmative

 4   defenses to Plaintiff’s claims. ECF No. 139 at 9-12. The Court also did not order Plaintiff to file a

 5   reply to Defendants’ Answer.

 6          Considering the above, Plaintiff’s Notice is a fugitive document and shall be struck from the

 7   record. Reiger, 2014 WL 537613, at *3.

 8          Accordingly,

 9          IT IS HEREBY ORDERED that Defendants’ Motion to Strike Plaintiff’s Reply to LVMPD

10   Defendants’ Counterclaim Contained Within Defendants’ Answer (ECF No. 151) is GRANTED.

11          IT IS FURTHER ORDERED that Plaintiff’s Notice of Two Filed Motions (ECF No. 149) is

12   STRUCK from the record.

13          DATED THIS 11th day of March, 2021.

14

15

16                                                        ELAYNA J. YOUCHAH
                                                          UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
